ACCEPTED
                                                                                                 04-15-00118-CV
                                                                                      FOURTH COURT OF APPEALS
                                                   04-15-00118-CV                          SAN ANTONIO, TEXAS
                                                                                            3/3/2015 12:05:21 PM
                                                                                                   KEITH HOTTLE
                                                                                                          CLERK


                                             CAUSE NO. 13-05-0466-CVA
                                                                               FILED IN
               SHIRLEY ADAMS, CHARLENE                        IN THE DISTRICT  COURT
                                                                         4th COURT OF APPEALS
               BURGESS, WILLIE MAE HERBST                                  SAN ANTONIO, TEXAS
               JASIK, WILLIAM ALBERT HERBST,                              03/3/2015 12:05:21 PM
               HELEN HERBST and R. MAY OIL &                                 KEITH E. HOTTLE
                                                                                   Clerk
               GAS COMPANY, LTD.,
                    Plaintiffs,

               vs.                                            218th JUDICIAL DISTRICT

               MURPHY EXPLORATION &
               PRODUCTION CO.-USA,
               A DELAWARE CORPORATION,
                        efendant.
                                                              ATASCOSA COUNTY, TEXAS
IVIi\i',(3A1)1:1. L. lirk.LiON,


             FEB 2 5 2015
                                          PLAINTIFFS' NOTICE OF APPEAL
                                  CO TX
                                  Nita Texas Rule of Appellate Procedure 25.1, PLAINTIFFS
                                  -



               SHIRLEY ADAMS, CHARLENE BURGESS, WILLIE MAE HERBST JASIK,

               WILLIAM ALBERT HERBST, HELEN HERBST, AND R. MAY OIL & GAS

               COMPANY, LTD hereby give notice of their desire to appeal from the Order

               Setting Aside Final Judgment In Part and Entering Amended Final Judgment,

               which was signed and entered on February 10, 2015, in Civil Cause Number 13-

               05-0466-CVA, Shirley Adams, Charlene Burgess, Willie Mae Herbst Jasik,

               William Albert Herbst, Helen Herbst and R. May Oil & Gas Company, Ltd. vs.

               Murphy Exploration & Production Co. USA, a Delaware Corporation, in the

               218th Judicial District Court of Atascosa County, Texas. The appeal is to the


                                                        1
Fourth Court of Appeals in San Antonio, Texas. A copy of the February 10, 2015

Order Setting Aside Final Judgment and Entering Amended Final Judgment In Part

of the Court is attached hereto as Exhibit A. To the extent necessary, Plaintiffs

also appeal any adverse portions of the Final Judgment signed on December 15,

2014 that remain in effect.

Dated: FE-19-     c9-o is--    Respectfully submitted,




                              Joh B. M arland
                              Sta Bar No. 13598 00
                              jmcfarland@gdhm.com
                              Mary A. Keeney
                              State Bar No. 11170300
                              miceeney@gdhm.coni
                              GRAVES, DOUGHERTY, HEARON &
                              MOODY, P.C.
                              401 Congress Avenue, Suite 2200
                              Austin, Texas 78701-3744
                              (512) 480-5682 Telephone
                              (512) 480-4882 Telecopier

                               ATTORNEYS FOR PLAINTIFFS




                                       2
                              CERTIFICATE OF SERVICE

      I hereby certify that on February 24, 2015, a true and correct copy of the
foregoing was served on counsel for Defendant via email as shown below:

Bill Kroger
Jason A. Newman
Benjamin Sweet
Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, Texas 77002-4995
ATTORNEYS FOR DEFENDANT MURPHY EXPLORATION &
PRODUCTION COMPANY - USA
Jason.newman@bakerbotts.corn




                                       3
                                     CAUSE NO. 13-05-0466-CVA

 SHIRLEY ADAMS, CHARLENE BURGESS,                               IN THE DISTRICT COURT
 WILLIE MAE HERBST JASIK,                                                      FILED 01 Iry O'CLOCK P
                                                                               MARGARET E. LITTLETON, DISTRICT CLERK
 WILLIAM ALBERT HERBST,
 HELEN HERBST and
 R. MAY OIL & GAS COMPANY, LTD.,                                                            FEB 1 0 2)15
            Plaintiffs,
                                                                                CLERK DISa
                                                                                         TRICT cjit
 vs.                                                            218th JUDICIAL )3

 MURPHY EXPLORATION &
 PRODUCTION CO.-USA,
 A DELAWARE CORPORATION,
          Defendant.
                                              ATASCOSA COUNTY, TEXAS
                                                   I TN PART'            --
               ORDER SETTING ASIDE FINAL. JUDGMENT AND ENTERING
                           AMENDED FINAL JUDGMENT

         On February 2, 2015, came on to be considered the Motion for New Trial, Motion to

 Vacate or Modify the Judgment, and Motion to Reconsider the Court's Decision on Partial

 Summgy Judgment Motions, filed by Plaintiffs Shirley Adams, Chatlene Burgess, Willie Mae

 Herbst Jasik, William Albert Herbst, Helen Herbst, and R. May Oil & Gas Company, Ltd. The

 Court has considered the motions, the response filed by Murphy Exploration & Production Co.-

 USA, and the arguments presented by counsel and is of the opinion that Plaintiffs' motions
                                                To-via ev‘octitPeot:A
 should be granted in part encklenied in parlor the following rdsons:

       --1-:-----The-Bek,umber-r57201-4-Ftrrai-.1adgrnent-was-presented-te4he-Goout

....piaper....notice-to-P-laintiffsrin-vial-ation-of-Texasitutrofeivii-Freeeelure-a057-

        •2.      The December 15, 2014 Final Judgment improperly awards appellate attorney's

 fees to Murphy. -'11e-G•ikuct-finds-that-these-ftes-axe-net-reso-vezable-tinder-either-C--hapter-3-7-or-

 -Chathe-Texas-Givil-Praetiee-&-Renteclies-Goele,The-C-ortherfm:dsthatit-woultl-

 -41e-neitherequitable-:norjust-to-aw-artl-these-fees7-The-eu t-further-finds-that-these-fees-are-not-



                                                                                                 2250162.1
                                     Rviek 306(56w-v.i"
The Court vacates and modifies its 44,41e* in part with regard to the award of appellate fees to

Murphy. The Court modifies paragraph 3 of its December 15, 2014 final judgment in this matter

and finds that should Plaintiffs appeal this Final Judgment, Murphy will expend reasonable and

necessary attorneys' fees in the amount of $25,000 for defending the matter in the Court of

Appeals, $7500 for responding to a petition for review, and $20,000 in the event the Supreme

Court orders briefmg n the meats and grants the petition. Therefore, should Plaintiffs

unsuccessfully appeal thisAtinal Judgment, they are ordered to pay Murphy's reasonable and

necessary attorney's fees on appeal as directed in this judgment.

       3,      The Court finds that its rulings on Plaintiffs' Motion for Partial Summary

Judgment and Defendant's Motion for Partial Summary Judgment should stand.


      IT IS THEREFORE ORDERED THAT Plaintiffs' Motion for New Trial, Motion to
                                                                             ovt-
Vacate or Modify the Judgment, and Motion to Reconsider the Court's Decision 40 Partial

Summary Judgment Motions is denied, except that the December 15, 2014 Final Judgment in

this case is vacated and modified solely with regard to paragraph 3 as reflected in this order.


       IT IS FURTHER ORDERED THAT Plaintiffs' Motion for Partial Summary Judgment is

DENIED AND Defendant's Motion for Partial Summary Judgment is GRANTED.


       Costs are taxed against Plaintiffs.


       IT IS FURTHER ORDERED that all other relief requested in this cause is DENIED.

       SIGNED this 10th day of February, 2015.



                                                         ELLA SAXON, Judge Presiding